Name: Council Regulation (EEC) No 744/88 of 21 March 1988 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 23. 3 . 88 Official Journal of the European Communities No L 78/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 744/88 of 21 March 1988 amending Regulation (EEC) No 804/68 on the common organization of the market In milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the supplementary levy system introduced by Article 5c of Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 3904/87 (&lt;), provides under Formula B that where the reference quantity of the puchaser is not exceeded, the levy may nevertheless be collected where the producer has exceeded his own reference quantity above certain ¢ thresholds ; whereas below the said thresholds, the producer may qualify for a redistribution of quantities by way of compensation ; whereas, in view of the continuing high scale of figures for deliveries, there should be a possibility of further reducing the effects of compensation within the dairy, HAS ADOPTED THIS REGULATION : Article 1 In Article 5c ( 1 ), under Formula B, of Regulation (EEC) No 804/68, the second, third and fourth indents are hereby replaced by the following : 4  Should the quantities delivered exceed the purchaser's reference quantity, he shall pass on the burden of the levy in the price paid to those producers who contributed towards exceeding the said reference quantity, after he has allocated to them, in proportion to their individual reference quantities, the quantities available for redistribution. Where the quantities delivered are equal to or less than the purchaser's reference quantity, the Member State may nevertheless provide that the levy is payable in full by all the producers who have exceeded their reference quantity by at least 10 %, or at least 20 000 kilograms.  However, Member States may provide that the quantities available for redistribution shall be reallocated as a matter of priority to certain producers supplying that purchaser or another purchaser according to objective criteria.  The second indent and, where the quantities delivered are greater than the purchaser's reference quantity, the third indent may apply for the first time when the final accounts are drawn up for the 1986/87 period. The third indent, where the quantities delivered are equal to or less than the purchaser s reference quantity, may apply for the first time when the final accounts are drawn up for the 1987/88 period.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1988. For the Council The President K. TÃ PFER 0) OJ No C 40, 12. 2. 1988, p. 9. (2) Opinion delivered on 11 March 1988 (not yet published in the Official Journal). (3) OJ No L 148, 28. 6. 1968, p. 13 . M OJ No L 370, 30. 12. 1987, p. 1 .